Title: Thomas Jefferson to John Graham, 5 January 1811
From: Jefferson, Thomas
To: Graham, John


          
            Sir
            Monticello Jan. 5. 11.
          
           When the boundaries of Louisiana were in question between us, France and Spain, I prepared a paper entitled ‘an Examination into the boundaries of Louisiana’ which was sent to the office of state, & copies taken & forwarded to our ministers at Paris & Madrid, and one reserved for the office. [to] this was accompanied by another paper which I first prepared as the foundation of the ‘Examination.’ it was a Chronological statement of all the facts relating to the discovery, boundaries & history of Louisiana, referring to the author, or other authority for every fact. this last paper I do not now find among mine; and how, it should have got separated from the Examination, I cannot now concieve, unless perhaps when the original of the Examination was returned to me from the office, the Chronological appendix may have been overlooked. will you be so good as to return it to me, if still in the office, & if the original be not there, then to lend me the office copy to be copied & returned which it shall be faithfully, or to send me a copy of it, if that is preferred to sparing risking that which belongs to the office. Accept the assurance of my esteem & respect
          
            Th:
            Jefferson
        